Order entered December 31, 2021




                                    In The
                          Court of Appeals
                   Fifth District of Texas at Dallas
                            No. 05-21-01173-CV

                   IN RE MOSSER LAW PLLC, Relator

         Original Proceeding from the 429th Judicial District Court
                           Collin County, Texas
                   Trial Court Cause No. 429-02116-2021

                                  ORDER
              Before Justices Myers, Partida-Kipness, and Carlyle

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus. We DENY relator’s motion for emergency stay as moot.




                                         /LRM
                                         LANA MYERS
                                         JUSTICE